DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/13/2019 were filed after the mailing date of the instant application on 11/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ke et al. (Ke, X.; Hong, Y.; Tu, P.; He, Q.; Lynch, V.; Kim, D.; Sessler, J., 2017, Hetero Cu(III)-Pd(III) Complex of Dibenzo[g,p]chrysene-Fused Bis-dicarbarrole with Stable Organic Radical Character, Supplemental Info, J. Am. Chem. Soc., 139, 15232-15238).
With respect to claim 1, Ke discloses the compound below.

    PNG
    media_image1.png
    334
    533
    media_image1.png
    Greyscale


This compound reads on the claim when Ring A is a 5-membered heterocyclic (pyrrole), Rings B and C are 6-membered carbocyclic (benzene) rings, M is palladium, X1-X6, X7, and X8 are carbon atoms, and X9 is a nitrogen atom, RA and RB are joined to form a ring, and RC and RD are not present.
With respect to claim 8, Ke teaches the compound of claim 1, and X1 and X4 are carbon atoms, and X9 is a nitrogen atom.
With respect to claim 10, Ke teaches the compound of claim 1, and X6 and X7 are carbon atoms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yersin et al. (US 2011/0012099 A1) in view of Forrest et al. (US 2005/0260444 A1).
With respect to claim 1, Yersin teaches a compound according to Formula 78 (page 14) which is pictured below.

    PNG
    media_image2.png
    275
    391
    media_image2.png
    Greyscale

In this formula, NL1 is a neutral monodentate ligand (paragraph 0063), which is a pyridine moiety (paragraph 0045, line 20), and each of R1-R12 are radicals (paragraph 0068), and are hydrogen atoms (paragraph 0043, lines 1-3).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organometallic complexes which have relatively good hole and electron conductivities (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claims invention in that it has one tridentate ligand and one monodentate ligand instead of one tetradentate ligand.
Forrest teaches tetradentate organometallic compounds for use in OLEDs (abstract and paragraph 0012).
Forrest teaches that ligands may be linked together to form a tetradentate ligand because metal complexes with multidentate ligands may have improved chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and linking two or more ligands to one another may render the resulting ligand system less labile than corresponding non-linked ligands (paragraph 0219).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to link the two ligands of Yersin together and form a tetradentate ligand in order to improve the compound’s chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and render the resulting ligand system less labile than corresponding non-linked ligands, as taught by Forrest.
This modification would produce the compound below.

    PNG
    media_image3.png
    330
    331
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claims when ring A is a 6-membered carbocycle (benzene), rings B and C are 6-membered heterocycles (pyridine),X1, X6, X7 and X9 are nitrogen atoms, and X2, X3, X4, X5, and X8 are carbon atoms, M is platinum, two RD are joined to form a fused ring, and RA, RB, and RC are not present.
With respect to claim 2, Yersin in view of Forrest teaches the compound of claim 1, and two RD are joined to form a fused ring, and RA, RB, and RC are not present, as discussed above.
With respect to claim 3, Yersin in view of Forrest teaches the compound of claim 1, and M is platinum.
With respect to claim 4, Yersin in view of Forrest teaches the compound of claim 1, and two RD substituents are joined into fused benzene ring, as pictured above.
With respect to claim 5, Yersin in view of Forrest teaches the compound of claim 1, and each of rings A, B, and C are either a benzene ring or a pyridine ring.
With respect to claim 6, Yersin in view of Forrest teaches the compound of claim 1, as discussed above.
Yersin also teaches a compound according to Formula 79 (page 14) which is pictured below.

    PNG
    media_image4.png
    277
    397
    media_image4.png
    Greyscale


In this formula, AL1 is an anionic monodentate ligand (paragraph 0064), which is an imidazolide moiety (paragraph 0046, line 19), and each of R1-R12 are radicals (paragraph 0068), and are hydrogen atoms (paragraph 0043, lines 1-3).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organometallic complexes which have relatively good hole and electron conductivities (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claims invention in that it has one tridentate ligand and one monodentate ligand instead of one tetradentate ligand.
Forrest teaches tetradentate organometallic compounds for use in OLEDs (abstract and paragraph 0012).
Forrest teaches that ligands may be linked together to form a tetradentate ligand because metal complexes with multidentate ligands may have improved chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and linking two or more ligands to one another may render the resulting ligand system less labile than corresponding non-linked ligands (paragraph 0219).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to link the two ligands of Yersin together and form a tetradentate ligand in order to improve the compound’s chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and render the resulting ligand system less labile than corresponding non-linked ligands, as taught by Forrest.
This modification would produce the compound below.

    PNG
    media_image5.png
    319
    333
    media_image5.png
    Greyscale

This compound meets the requirements of the instant claims when ring B is a 5-membered heterocyclic imidazole.
With respect to claim 7, Yersin in view of Forrest teaches the compound of claim 1, and  X1 and X9 are nitrogen atoms, and X4 is a carbon atom.
With respect to claim 9, Yersin in view of Forrest teaches the compound of claim 1, and X2 and X3 are each carbon. 
With respect to claim 11, Yersin in view of Forrest teaches the compound of claim 1, and X6 and X7 are each nitrogen.
With respect to claim 12, Yersin in view of Forrest teaches the compound of claim 1, and the compound is selected as the first formula of the claim when X1, X6, X7, and X9 are each nitrogen atoms, all other X characters are carbon atoms, and the rest of the variables are the same as previously defined.
With respect to claim 13, Yersin in view of Forrest teaches the compound of claim 1 and the compound is identical to Compound 274,360 (R1, R2, R3, and R4 are all hydrogen atoms so that j, k, and l are 19).
With respect to claim 14, Yersin teaches an OLED comprising an anode, a cathode, an organic layer (paragraph 0098 and Figure 1), and a compound according to Formula 78 (page 14) which is pictured below.

    PNG
    media_image2.png
    275
    391
    media_image2.png
    Greyscale

In this formula, NL1 is a neutral monodentate ligand (paragraph 0063), which is a pyridine moiety (paragraph 0045, line 20), and each of R1-R12 are radicals (paragraph 0068), and are hydrogen atoms (paragraph 0043, lines 1-3).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organometallic complexes which have relatively good hole and electron conductivities (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claims invention in that it has one tridentate ligand and one monodentate ligand instead of one tetradentate ligand.
Forrest teaches tetradentate organometallic compounds for use in OLEDs (abstract and paragraph 0012).
Forrest teaches that ligands may be linked together to form a tetradentate ligand because metal complexes with multidentate ligands may have improved chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and linking two or more ligands to one another may render the resulting ligand system less labile than corresponding non-linked ligands (paragraph 0219).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to link the two ligands of Yersin together and form a tetradentate ligand in order to improve the compound’s chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and render the resulting ligand system less labile than corresponding non-linked ligands, as taught by Forrest.
This modification would produce the compound below.

    PNG
    media_image3.png
    330
    331
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claims when ring A is a 6-membered carbocycle (benzene), rings B and C are 6-membered heterocycles (pyridine),X1, X6, X7 and X9 are nitrogen atoms, and X2, X3, X4, X5, and X8 are carbon atoms, M is platinum, two RD are joined to form a fused ring, and RA, RB, and RC are not present.
With respect to claim 15, Yersin in view of Forrest teaches the OLED of claim 14, and the organic layer is an emissive layer and the compound is a dopant (Table 1, page 38).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound as an emissive or non-emissive dopant in the emissive layer of an OLED, as taught by Yersin.
With respect to claim 18, Yersin teaches an OLED comprising an anode, a cathode, an organic layer (paragraph 0098 and Figure 1), and a compound according to Formula 78 (page 14) which is pictured below.

    PNG
    media_image2.png
    275
    391
    media_image2.png
    Greyscale

In this formula, NL1 is a neutral monodentate ligand (paragraph 0063), which is a pyridine moiety (paragraph 0045, line 20), and each of R1-R12 are radicals (paragraph 0068), and are hydrogen atoms (paragraph 0043, lines 1-3).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of organometallic complexes which have relatively good hole and electron conductivities (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claims invention in that it has one tridentate ligand and one monodentate ligand instead of one tetradentate ligand.
Forrest teaches tetradentate organometallic compounds for use in OLEDs (abstract and paragraph 0012). Forrest also teaches that known applications of OLEDs are for flat panel displays (a consumer product, paragraph 0004).
Forrest teaches that ligands may be linked together to form a tetradentate ligand because metal complexes with multidentate ligands may have improved chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and linking two or more ligands to one another may render the resulting ligand system less labile than corresponding non-linked ligands (paragraph 0219).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to link the two ligands of Yersin together and form a tetradentate ligand in order to improve the compound’s chemical, thermochemical, electrochemical, and photochemical stability compared to the traditional bidentate ligands and render the resulting ligand system less labile than corresponding non-linked ligands, as taught by Forrest.
This modification would produce the compound below.

    PNG
    media_image3.png
    330
    331
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claims when ring A is a 6-membered carbocycle (benzene), rings B and C are 6-membered heterocycles (pyridine),X1, X6, X7 and X9 are nitrogen atoms, and X2, X3, X4, X5, and X8 are carbon atoms, M is platinum, two RD are joined to form a fused ring, and RA, RB, and RC are not present.
With respect to claim 19, Yersin in view of Forrest teaches the compound of claim 1, and Yersin teaches the thin film comprising the compound may be produced by spin coating. An artisan of ordinary skill would recognize that spin coating is a wet technique and implies the presence of a formulation comprising the compound. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Yersin in view of Forrest in a formulation in order to produce a thin film using the spin coating technique, as taught by Yersin.
With respect to claim 20, Yersin in view of Forrest teaches the compound of claim 1, and the compound is identical the 13th embodiment of the claim.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yersin et al. (US 2011/0012099 A1) in view of Forrest et al. (US 2005/0260444 A1) as applied to claims 1-7, 9, 11-15, and 18-20  above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 16 and 17, Yersin in view of Forrest teaches the OLED of claim 14, as discussed above. However, neither Yersin nor Forrest teach the claimed host materials.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image6.png
    119
    225
    media_image6.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz in combination with the organometallic emissive compound of Yersin in view of Forrest as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786